Adams, J.
The general rule is that the recorded minutes of a corporation are presumed to cover the entire subject-matter or transaction and constitute the best evidence. But if the entire transaction is not recorded or the record is incomplete and fragmentary the presumption is not conclusive and parol evidence may be introduced to show what in fact was done. The incomplete records of private corporations are generally open to explanation by parol evidence. This position is sustained in numerous cases. Rose v. Ind. Chevva Kadisho, 64 At. (Pa.), 401; Produce Co. v. Stephens, 133 N. W. (Minn.), 93; S. v. Guertin, 119 N. W. (Minn.), 43; Selley v. Am. Lubricator Co., 93 N. W. (Ia.), 590; 4 Fletcher Cyc. Cor. 4054; 14 C. J., 376, sec. 494. We think the plaintiff’s proposed evidence should have been'admitted.
New trial.